 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   PEDRO RANGEL,                                    Case No. 1:18-cv-01713-AWI-SAB
12                 Petitioner,                        DEATH PENALTY CASE
13          v.                                        ORDER FOLLOWING CASE
                                                      MANAGEMENT CONFERENCE
14   RONALD DAVIS, Warden of San Quentin
     State Prison,
15
                   Respondent.
16

17

18

19
20

21

22

23         The undersigned held an initial case management conference on April 12, 2019 at

24 10:30 a.m. in Department 9. D. Jay Ritt and Verna Wefald appeared for Petitioner, Pedro

25 Rangel. Deputy Attorney General Michael Dolida appeared for Respondent, Ronald Davis.

26 All counsel appeared telephonically.
27         As stated on the record and for good cause shown, the Court sets the following

28 schedule:
                                                  1
 1   1.   By January 28, 2020, unless a different date is subsequently ordered by the

 2        Court, Petitioner shall file the petition pursuant to 28 U.S.C. § 2254, including

 3        argument and points and authorities. The Court will entertain any timely and

 4        proper motion to toll the deadline.

 5   2.   References to the state court record in the petition shall use the identification

 6        system set out in the Notice of Lodging, described below. Each reference shall

 7        thus include the docket number for the Notice of Lodging, the attachment

 8        number, and the Bate-stamp numbers followed, in parentheses, by the

 9        abbreviated name of the volume of the record and any internal pagination. For

10        example, if the Notice of Lodging appears as electronic court filing number 40

11        and the first attachment is the first 300 pages of the Clerk’s Transcript on

12        Appeal, the citation form would be “DOC. No. 40-1, AG00001-AG00300 (CT

13        1-300).”

14   3.   By July 12, 2019, Respondent shall file a Notice of Lodging and lodge with the

15        Court the state court record as specified below.

16        a.     The lodged record shall meet the following requirements:

17               (i)     It shall contain (a) transcripts of the state trial court proceedings;

18                       (b) appellant’s and respondent’s briefs on direct appeal to the

19                       California Supreme Court, and the opinion or orders of that

20                       Court; and (c) Petitioner’s and Respondent’s briefs in any state

21                       court habeas corpus proceedings, and all opinions, orders and

22                       transcripts of such proceedings.

23               (ii)    The entire record shall be Bate-stamped. Bate-stamp numbering

24                       shall be in the format AG00001, AG00002, etc. to distinguish it

25                       from other numbering systems in the record.

26               (iii)   The entire record shall be scanned.

27               (iv)    The entire record shall be converted to an optical character

28                       recognition (OCR) format.
                                         2
 1                               (v)     State sealed documents shall be lodged in paper form.

 2                      b.       The Notice of Lodging shall be filed on the Court’s electronic filing

 3                               system. Each item of the state court record shall be lodged as an

 4                               attachment to the Notice of Lodging. For each separate attachment, the

 5                               Notice of Lodging shall identify the attachment number, the Bate-stamp

 6                               numbers, and the name of that part of the record, including its internal

 7                               pagination, if any. For example, the attachment identified above in

 8                               paragraph 2 would be listed in the Notice of Lodging as: “Attachment

 9                               #1, AG00001-AG00300 (Clerk’s Transcript 1-300).” The identical

10                               identifying information shall also be included as the docket title of each

11                               electronically lodged attachment to the Notice of Lodging. To the extent

12                               possible, each separate paper volume of the state court record shall be

13                               lodged as one attachment.

14                      c.       The state court record need not also be lodged on CDs, and courtesy

15                               copies on CD are not required.

16              4.      By April 27, 2020, the parties shall meet and confer regarding exhaustion issues

17                      and file a joint statement advising the Court which claims are exhausted or

18                      partially exhausted.

19              5.      By September 28, 2020, Respondent shall file his answer to the federal petition,

20                      including all substantive and procedural defenses, argument and points and

21                      authorities.

22              6.      A briefing schedule will be set after the petition and answer have been filed.

23              7.      Counsel for both parties are directed to familiarize themselves with the Guide to

24                      Case Management and Budgeting in Capital Habeas Cases, Eastern District of

25                      California Fresno Division.1

26              8.      The parties are advised that the Court will view any request to extend the above

27

28   1
         Available at http://www.caed.uscourts.gov/caednew/index.cfm/forms/cja-capital-habeas-forms/
                                                             3
 1               timeline with disfavor absent reasonably unforeseeable and unavoidable

 2               circumstances showing good cause for an extension of time.

 3

 4 IT IS SO ORDERED.

 5
     Dated:   April 12, 2019
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                4
